Opinion filed February 19, 2015




                                        In The


        Eleventh Court of Appeals
                                     ____________

                                  No. 11-14-00184-CR
                                     ____________

                  TRAVIS SCOTT MORGAN, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 25194A

                     MEMORANDUM OPINION
      Pursuant to a plea agreement, Travis Scott Morgan pleaded guilty in May
2013 to the state jail felony offense of theft (enhanced). In accordance with a plea
agreement, the trial court convicted Appellant of the offense and assessed his
punishment at confinement in the State Jail Division of the Texas Department of
Criminal Justice for a term of two years. The trial court suspended the imposition
of the confinement portion of the sentence and placed Appellant on community
supervision for a term of four years.
        In April 2014, the State filed a motion to revoke Appellant’s community
supervision based on allegations that Appellant had committed numerous
violations of the terms and conditions of his community supervision. At a hearing,
Appellant pleaded “true” to some of the allegations, changed his plea to “not true,”
changed his plea back to “true,” and then stated that he was not sure how he
wanted to plea. Based on Appellant’s statements, the trial court entered a plea of
“not true” to all the allegations. The State presented undisputed evidence that
supported some of its allegations. After receiving the evidence, the trial court
found three of the allegations to be true, revoked Appellant’s community
supervision, and assessed Appellant’s punishment at confinement in the State Jail
Division for twelve months.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and states that he has concluded that the appeal is frivolous.
Counsel has provided Appellant with a copy of the motion, the brief, the clerk’s
record, the reporter’s record, and a motion for pro se access to the record, and
counsel has advised Appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. 1 Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v.
State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—
Eastland 2005, no pet.).
        1
        By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.


                                                      2
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. Proof of one violation of
the terms and conditions of community supervision is sufficient to support a
revocation. 2      Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009);
McDonald v. State, 608 S.W.2d 192, 200 (Tex. Crim. App. 1980); Jones v. State,
571 S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.] 1978).
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
            The motion to withdraw is granted, and the appeal is dismissed.


                                                                  PER CURIAM



February 19, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

        2
          In the judgment, the trial court incorrectly stated that Appellant pleaded “true” to the State’s
motion to revoke. However, as stated above, while Appellant initially pleaded “true” to some of the
allegations, he later was unsure as to how he wanted to plea. The trial court indicated that it was entering
a plea of “not true” to the allegations. We suggest that the trial court review the record to consider
whether to enter a judgment nunc pro tunc to correct the judgment to reflect that Appellant pleaded “not
true” to the motion to revoke.

                                                     3